TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00472-CR




Tracy Holloman, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 3031164, HONORABLE BOB PERKINS, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s  motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Erick A. Bovik, is ordered to tender a brief in this cause no later than April 21, 2005.  No further
extension of time will be granted.
It is ordered March 24, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish